The court incorporates by reference in this paragraph and adopts as the findings and orders of this court
the document set forth below. This document was signed electronically on October 10, 2018, which may be
different from its entry on the record.



IT IS SO ORDERED.

Dated: October 10, 2018




                             UNITED STATES BANKRUPTCY COURT
                                NORTHERN DISTRICT OF OHIO
                                     EASTERN DIVISION

----------------------------------------------------------x
In re:                                                    :   Case No. 17-17245 (AIH)
                                                          :   (Jointly Administered)
CHOWDER GAS AND STORAGE                                   :
FACILITY LLC                                              :
                                                          :   Chapter 11
                            et al.                        :
                                                          :
                  Debtors.1                               :   Judge Arthur I. Harris
                                                          :
----------------------------------------------------------x

    FINAL ORDER AUTHORIZING CHAPTER 11 TRUSTEE TO OBTAIN POST-
        PETITION FINANCING PURSUANT TO SECTION 364(b) OF THE
       BANKRUPTCY CODE AND SETTING FINAL HEARING THEREON

          This matter coming before the Court on the Motion of Anthony J. DeGirolamo, the duly

appointed chapter 11 trustee (the “Trustee”) for the jointly administered estates of the above-

captioned debtors (the “Debtors”) seeking a Final Order Authorizing the Trustee to Obtain Post-

Petition Financing pursuant to sections 1106, 1108, and 364(b) of the Bankruptcy Code (Doc.

130, the “Motion”); and after an interim hearing on the Motion held on September 18, 2018 (the

1   The Debtors are Chowder Gas and Storage Facility, LLC and Lake Shore Gas Storage, Inc.




17-17245-aih         Doc 145      FILED 10/10/18          ENTERED 10/12/18 08:43:53           Page 1 of 8
“Interim Hearing”), and consideration of the Motion and the statements made by parties in

interest at the Interim Hearing; and this Court having previously entered an order (Doc. 137, the

“Interim Order”) approving the Motion on an interim basis; and no objection or other response to

the Motion having been filed or received; the Court hereby makes these following findings of

fact and conclusions of law: (a) the Court has jurisdiction over this matter pursuant to 28 U.S.C.

§ 1334; (b) this is a core proceeding pursuant to 28 U.S.C. § 157(b)(2); (c) service of the Motion

and notice of the final hearing on the Motion, which was scheduled for October 2, 2018 (the

“Final Hearing”) was sufficient under the circumstances and any requirement for other or further

notice shall be, and it hereby is, dispensed with and waived; (d) the Court, having been asked by

the Trustee to consider the Motion made under section 364(b) of the Bankruptcy Code and Rules

2002, 4001 and 9014 of the Federal Rules of Bankruptcy Procedure, is authorized to enter final

judgment and this Final Order (the “Final Order”) constitutes the Court’s findings of fact and

conclusions of law under Bankruptcy Rule 7052; and (e) the Court having considered the legal

and factual bases set forth in the Motion, determines that just cause has been shown for the relief

granted herein, and accordingly, the Motion shall be, and hereby is, GRANTED to the extent

provided herein, and the Court hereby finds as follows:

        1.     Capitalized terms not otherwise defined herein shall have the meanings given to

them in the Motion.

        2.     On December 9, 2017 (the “Petition Date”), the Debtors commenced their

reorganization cases by filing voluntary petitions for relief under chapter 11 of the Bankruptcy

Code.




                                                2



17-17245-aih     Doc 145     FILED 10/10/18         ENTERED 10/12/18 08:43:53         Page 2 of 8
       3.      The Debtors were in possession of their property and were operating and

managing their businesses, as debtors in possession, pursuant to sections 1107 and 1108 of the

Bankruptcy Code, until entry of the Court’s August 2, 2018 Marginal Order and August 8, 2018

Order Approving Selection of Trustee in Chapter 11 Case. (Docket Nos. 105 and 109).

       4.      The Trustee has substantially complied with Federal Rule of Bankruptcy

Procedure 4001(c) and no further disclosure or compliance is necessary pursuant to the rule

under the circumstances.

       5.      Zachary B. Burkons, the duly appointed receiver over the real and personal

property of Orwell-Trumbell Pipeline Co., LLC (the “Receiver”), has agreed to provide post-

petition financing to the Trustee as provided in this Final Order.

       6.      Financing efforts with First National Bank of Pennsylvania were not successful

and the Receiver is willing to provide unsecured financing on a priority administrative expense

basis without any other conditions.

       7.      The Trustee Financing has been negotiated in good faith and at arm’s length

between the Trustee and the Receiver, and any credit extended and loans made to the Trustee

pursuant to this Final Order are deemed to have been extended or made in good faith within the

meaning of section 364(e) of the Bankruptcy Code.

       8.      The relief requested in the Motion is necessary, essential, and appropriate for the

continued maintenance and preservation of the Debtors’ assets and is in the best interests of the

Debtors’ estates and creditors.

       9.      Having determined the above, this Court hereby grants the Trustee authority to

obtain the Trustee Financing as described in the Motion.

       IT IS THEREFORE ORDERED, ADJUDGED, AND DECREED THAT:

                                                 3



17-17245-aih     Doc 145      FILED 10/10/18         ENTERED 10/12/18 08:43:53       Page 3 of 8
       A.      The Trustee is authorized to obtain the Trustee Financing from the Receiver on

the following terms: (i) the Receiver shall make a single advance of $50,000.00 to the Trustee;

(ii) the Trustee is not obligated to make any payments to the Receiver until the closing of a sale

of substantially all of the Debtors’ assets; (iii) the Trustee Financing shall accrue simple interest

at six percent (6%) per annum commencing on the date the Trustee receives the funds; and (iv)

such indebtedness shall be granted priority administrative expense status under sections 364(b)

and 503(b) of the Bankruptcy Code. 

       B.      The Trustee may use the proceeds of the financing made by the Receiver for the

purposes specifically set forth in the Motion and this Final Order unless otherwise agreed by the

Receiver in writing. The Trustee is hereby authorized and directed to perform all acts, and

execute and comply with the terms of such other documents, instruments and agreements in

addition to this Final Order as the Receiver may reasonably require as evidence of and for the

protection of the post-petition indebtedness or which may be otherwise deemed necessary or

advisable by the Receiver to effectuate the terms and conditions of this Final Order, each of such

documents, instruments, and agreements being included in the definition of “Final Order”

contained herein.

       C.      All post-petition loans, advances and other financial accommodations by the

Receiver are made in reliance on this Final Order.

       D.      The provisions of this Final Order shall inure to the benefit of the Trustee and the

Receiver and shall be binding upon the Trustee and the Receiver and their respective successors

and assigns, including any trustee or other fiduciary hereafter appointed as a legal representative

of the Debtors or with respect to property of the estates of the Trustee, whether under chapter 11



                                                 4



17-17245-aih     Doc 145      FILED 10/10/18         ENTERED 10/12/18 08:43:53          Page 4 of 8
of the Bankruptcy Code or any subsequent chapter 7 case, and shall also be binding upon the

United States Trustee, all creditors of the Trustee, and other parties in interest.

       E.      If any or all of the provisions of this Final Order are hereafter modified, vacated

or stayed, such modification, vacation or stay shall not affect the validity of any obligation,

indebtedness or liability incurred by the Trustee to the Receiver prior to the effective date of such

modification, vacation or stay (including, without limitation, the post-petition indebtedness).

Notwithstanding any such modification, vacation or stay, any indebtedness, obligations or

liabilities incurred by the Trustee to the Receiver prior to the effective date of such modification,

vacation or stay (including, without limitation, the post-petition indebtedness), shall be governed

in all respects by the original provisions of this Final Order, and the Receiver shall be entitled to

all the rights, remedies, privileges and benefits granted herein with respect to all such

indebtedness, obligations or liabilities. Unless an order confirming a plan of reorganization

provides otherwise, the obligations, indebtedness or liability of the Trustee to the Receiver under

this Final Order (including, without limitation, the post-petition indebtedness) shall not be

discharged by the entry of an order confirming a plan of reorganization(s) in the Debtors’ chapter

11 cases and, pursuant to section 1141(d)(4) of the Bankruptcy Code, unless and until all

indebtedness is paid in full in cash prior to or concurrently with the entry of such order.

       F.      Any obligations or duties of the Trustee set forth in this Final Order shall be

binding upon and enforceable against any agent retained by the Trustee to perform such

obligations or duties; provided, however, that neither the retention by the Trustee of an agent for

the purpose of performing any such obligations or duties nor the failure of any such agent to

punctually and faithfully perform any such obligations or duties shall relieve or discharge the

Trustee from the punctual and faithful performance thereof.

                                                   5



17-17245-aih      Doc 145      FILED 10/10/18          ENTERED 10/12/18 08:43:53        Page 5 of 8
       G.      The terms of the financing arrangements between the Trustee and the Receiver set

forth herein have been negotiated in good faith and at arms’ length between the Trustee and the

Receiver and any loans, advances or other financial and credit accommodations which are made

or caused to be made to the Trustee by the Receiver are deemed to have been extended in good

faith, as the term “good faith” is used in section 364(e) of the Bankruptcy Code, and shall be

entitled to the full protection of section 364(e) of the Bankruptcy Code in the event that this Final

Order or any provision hereof is vacated, reversed or modified, on appeal or otherwise.

       H.      The following parties shall immediately, and in no event later than three (3) days

after the entry of this Final Order, be mailed copies of this Final Order if not otherwise received

through the Court’s ECF filing system: (a) the Office of the United States Trustee, (b) First

National Bank of Pennsylvania, (c) the Receiver, and (d) all parties in interest that have filed

requests for notice in these chapter 11 cases. Except as otherwise provided in this paragraph, the

terms of this Final Order shall be valid and binding upon the Trustee, all creditors of Debtors and

all other parties in interest from and after the date of this Final Order by this Court. In the event

this Court modifies any of the provisions of this Final Order following such further hearing, such

modifications shall not affect the rights and priorities of the Receiver pursuant to this Final Order

with respect to the priority claim, and any portion of the post-petition indebtedness which arises,

or is incurred or is advanced prior to such modifications (or otherwise arising prior to such

modifications), and this Final Order shall remain in full force and effect except as specifically

amended or modified at such final hearing.


                                               ###




                                                 6



17-17245-aih     Doc 145      FILED 10/10/18         ENTERED 10/12/18 08:43:53          Page 6 of 8
Prepared By:

/s/ James J. Henderson
Jeremy M. Campana (0074541)
Andrew L. Turscak, Jr. (0073851)
James J. Henderson (0084385)
THOMPSON HINE LLP
3900 Key Center, 127 Public Square
Cleveland, OH 44114
Phone: 216-566-5500
Fax: 216-566-5800
jeremy.campana@thompsonhine.com
andrew.turscak@thompsonhine.com
james.henderson@thompsonhine.com

Counsel for Anthony J. DeGirolamo,
Chapter 11 Trustee




                                           7



17-17245-aih   Doc 145    FILED 10/10/18       ENTERED 10/12/18 08:43:53   Page 7 of 8
ECF Service

              Gregory P. Amend, on behalf of Creditor First National Bank of Pennsylvania,
               gamend@bdlaw.com, grichards@bdlaw.com
              Matthew H. Matheney, on behalf of First National Bank of Pennsylvania,
               mmatheney@bdlaw.com, bhajduk@bdlaw.com
              Nathaniel R. Sinn, on behalf of First National Bank of Pennsylvania,
               nsinn@bdlaw.com, kslatinsky@bdlaw.com
              Sherry Lynn Dahl, on behalf of Debtors Chowder Gas and Storage Facility LLC
               and Debtor Lake Shore Gas Storage Inc., sdahl@dahllawllc.com
              William E. Schonberg Interested Party OCG Resources, LLC
               wschonberg@beneschlaw.com, docketEbeneschlaw.com,
               cgreen@beneschlaw.com, lbehra@beneschlaw.com
              Randolph L. Snow, on behalf of Bass Energy, Inc., Richard Petticrew Oil & Gas
               Trust, Jeffrey B Petticrew, Richard W Petticrew, Ball Resources, Inc., 5 Star,
               LLC, and William E. Blair Jr., rsnow@bmsa.com
              Gregory D. Swope, gswope@kwgd.com, mhelmick@kwgd.com
              Rachel L. Steinlage, on behalf of Zachary Burkons,
               rsteinlage@meyersroman.com, jray@meyersroman.com,
               mnowak@meyersroman.com, rbain@meyersroman.com
              United States Trustee (Registeredaddress)@usdoj.gov
              Maria D. Giannirakis, on behalf of U.S. Trustee, maria.d.giannirakis@usdoj.gov

Copies to (Via U.S. Mail)
       Cheryl A. Dragomir                            Vasile T. Dragomir
       27147 Center Road                             27147 Center Road
       Beloit, OH 44609                              Beloit, OH 44609

       Russell Phillips                              Anthony J. DeGirolamo
       3924 Cleveland Avenue NW                      3930 Fulton Drive NW, Suite 100B
       Canton, OH 44709                              Canton, OH 44718




                                               8



17-17245-aih     Doc 145    FILED 10/10/18         ENTERED 10/12/18 08:43:53      Page 8 of 8
